Citation Nr: 0408558	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  01-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for anxiety.

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from January 1988 to 
September 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in which the RO denied claims of entitlement to 
service connection for high blood pressure and anxiety.  

The claim of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran does not have hypertension that is related to 
his service; hypertension was not manifest to a compensable 
degree within one year of separation from service.  

2.  The veteran does not have anxiety that is related to his 
service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred as a result of the 
veteran's service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

2.  Anxiety was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that he has hypertension and anxiety as a 
result of his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  In addition, 
certain chronic diseases, including hypertension, and 
psychoses, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

A.  Hypertension

The veteran's service records show that in December 1989, he 
was treated for symptoms that included disorientation, 
dizziness and weakness.  He was noted to be under the 
influence of alcohol.  The assessments included status post 
aphasia secondary to high blood pressure and status post 
intoxication (ETOH).  There was also a notation of 
"hypertensive encephalopathy".  A December 1991 report 
notes high blood pressure, by history.  In July 1992, he 
received a five-day blood pressure check, and the assessment 
was "mild hypertension."  

As for the post-service medical evidence, it consists of VA 
outpatient treatment and examination reports, dated between 
1993 and 2000.  The outpatient treatment reports show that 
hypertension was noted "by history" in 1993.  Several 
reports, dated between May and July of 1998, show that the 
veteran received treatment for hypertension.  A July 1999 
report notes that the veteran reported a problem with 
elevated blood pressure that had been checked at 200/110 on 
one occasion a year before.  His blood pressure from the day 
prior to the July 1999 treatment was noted to have been 
140/100, but apparently at the time he was seen by his doctor 
here it was "within normal limits."  The examiner noted 
that the veteran's blood pressure had a history of 
"fluctuating" but was "now normal."  The Axis III 
diagnoses included history of hypertension.  

A VA Persian Gulf protocol examination report, dated in July 
1994, notes a history that included hypertension.  

A VA hypertension examination report, dated in January 2000, 
shows that the veteran reported a history of "up and down" 
hypertension beginning "around 1992-1993," and that he had 
started on medication in 1993, which he had continued for 
about one year.  The diagnosis was "borderline hypertension, 
not currently on any treatment."

The Board finds that the claim must be denied.  Although the 
service medical records show some treatment for hypertension, 
the veteran's post-service treatment for hypertension has 
been sporadic.  For example, the evidence does not show 
treatment for hypertension (other than "by history") 
between separation from service (in September 1992) and May 
1998.  His blood pressure was reportedly normal in September 
1999.  The next competent evidence of hypertension is found 
in the January 2000 VA examination report, when it was 
described as "borderline hypertension" and he was not 
currently being treated for hypertension.  The VA psychiatric 
examination at the same time noted only a history of 
hypertension, not current hypertension.  Thus, a continuity 
of symptomatology is not shown, and it is questionable 
whether the veteran actually has current hypertension.  In 
addition, there is no competent evidence showing that any 
hypertension that the appellant may now have was caused or 
aggravated by his service.  In this regard, on three 
occasions, between August and September of 2002, the veteran 
failed to report for scheduled examinations.  Finally, there 
is no competent evidence to show that hypertension became 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  


B.  Anxiety

The Board initially notes that, as discussed below, it is 
remanding the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  This 
issue is remanded for an issuance of a statement of the case, 
and is not currently on appeal.  The matter currently before 
the Board is the denial of service connection for anxiety by 
the RO in March 2000.  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, anxiety.  

As for the post-service medical evidence, it consists of VA 
outpatient treatment and examination reports, dated between 
1993 and 2000.  The outpatient treatment reports show that 
between February 1999 and March 2000, the veteran received 
treatment for psychiatric symptoms.  His diagnoses included 
anxiety, PTSD and depression.  A July 1999 report contains an 
Axis I diagnosis of "adjustment disorder with depression, 
possible secondary to physical problems."  

A VA Persian Gulf protocol examination report, dated in July 
1994, notes a history that included depression, with a 
notation of "short temper."  

A VA mental disorders examination report, dated in January 
2000, contains an Axis I diagnosis of PTSD.  

The Board finds that the claim must be denied.  The service 
medical records do not show treatment for, or a diagnosis of, 
anxiety.  The first competent evidence of an acquired 
psychiatric disorder is found in the May 1994 VA Persian Gulf 
protocol examination report, at which time the history 
included depression, rather than anxiety.  Although the 
veteran subsequently was noted to have anxiety, this period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, there is no competent evidence showing that the 
appellant now has anxiety that was caused or aggravated by 
his service.  In this regard, on three occasions, between 
August and September of 2002, the veteran failed to report 
for scheduled examinations.  Finally, there is no competent 
evidence to show that a psychosis became manifested to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

C.  Conclusion

The Board has considered the appellant's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the appellant's claims must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claims by the March 2000 rating decision, 
and the August 2000 statement of the case.  See also, duty to 
assist letters, dated in July 2002, August 2003 and October 
2003.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in a letter to the veteran from the RO, dated 
in July 2002 letter, the RO informed the appellant that VA 
would make reasonable efforts to obtain relevant records, 
including medical records, employment records, or records 
from other Federal agencies.  He was told that VA, "[W]ill 
make reasonable efforts to help you to get evidence necessary 
to support your claim."  He was notified that it was still 
his responsibility to make sure that these records were 
received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  In a letter from the RO to 
the veteran, dated in August 2003, the veteran was notified, 
"If there is any other evidence or information that you 
think will support your claim, please let us know."  There 
is no record of a reply that is responsive to this request.  
In summary, he has been informed of the evidence needed to 
support his claims, and of which evidence he should provide 
and which evidence VA would obtain.  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the veteran of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It also 
appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  Based on the 
foregoing, the Board finds that the veteran has not been 
prejudiced by a failure of VA in its duty to assist, and that 
any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2004).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.   

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folder.  It has also arranged for VA 
examinations.  Although etiological opinions have not been 
obtained, the Board notes that the veteran failed to report 
for scheduled examinations on two occasions in August 2002, 
and once in September 2002.  Under the circumstances, no 
further development is warranted.  See 38 C.F.R. § 3.159(d); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
the VA's duty to assist the veteran is not a one-way street; 
the veteran also has an obligation to assist in the 
adjudication of his claim).  In view of the foregoing, the 
Board finds that all reasonable efforts to secure and develop 
the evidence that is necessary for an equitable disposition 
of the matters on appeal have been made by the agency of 
original jurisdiction.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Service connection for hypertension is denied.  

Service connection for anxiety is denied.  


REMAND

The veteran is seeking service connection for PTSD.  In May 
2003, the RO denied this claim.  A "statement of accredited 
representative in appealed case" (VA Form 646), received in 
September 2003, expresses disagreement with this decision.  
See 38 C.F.R. § 20.201 (2003).  However, a statement of the 
case has not yet been issued on this claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Under the circumstances, a 
remand is appropriate so that a statement of the case may be 
issued.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following action:

The RO should issue the veteran and his 
representative a statement of the case 
with regard to the issue of entitlement 
to service connection for PTSD.  The 
veteran should be informed of the actions 
necessary to perfect an appeal on that 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans'  Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



